                         Case 3:20-cv-00040-MMD-CLB Document 12 Filed 03/30/20 Page 6 of 15



                     1
                     2
                     3
                     4
                     5
                     6
                     7                                UNITED STATES DISTRICT COURT

                     8                                    DISTRICT OF NEVADA

                     9
                           ALTERNATIVE PETROLEUM
                    10     TECHNOLOGIES HOLDINGS CORP.
                    11     and ALTERNATIVE PETROLEUM
                           TECHNOLOGIES, INC.
                    12                                                    Case No. 3:20-cv-00040-MMD-CLB
                                        Plaintiffs,
                    13
                                 v.
                    14
                    15     PATRICK GRIMES,

                    16                 Defendant.
                           _________________________________/
                    17
                    18                                     PROTECTIVE ORDER

                    19          Pursuant to LPR 1-4, the Parties stipulate to and respectfully request the Court to
                    20    enter the following protective order pursuant to Federal Rule of Civil Procedure 26(c)(1).
                    21
                                1.     Findings: The Court finds that the parties to this case may request or
                    22
                          produce information involving trade secrets or confidential research and development or
                    23
                          commercial information, the disclosure of which is likely to cause harm to the party
                    24
                    25    producing such information.

                    26          2.     Definitions:
                    27
                                a.     “Party” means a named party in this case. “Person” means an individual or
                    28
Robison, Sharp,           an entity. “Producer” means a person who produces information via the discovery
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

                                                                      6
                         Case 3:20-cv-00040-MMD-CLB Document 12 Filed 03/30/20 Page 7 of 15



                     1    process in this case. “Recipient” means a person who receives information via the
                     2    discovery process in this case.
                     3
                                  b.    “Confidential” information is information concerning a person’s business
                     4
                          operations, processes, and technical and development information within the scope of
                     5
                     6    Rule 26(c)(1)(G), the disclosure of which is likely to harm that person’s competitive

                     7    position, or the disclosure of which would contravene an obligation of confidentiality to a

                     8    third person or to a Court.
                     9
                                  c.    “Highly Confidential” information is information within the scope of Rule
                    10
                          26(c)(1)(G) that is current or future business or technical trade secrets and plans more
                    11
                          sensitive or strategic than Confidential information, the disclosure of which is likely to
                    12
                    13    significantly harm that person’s competitive position, or the disclosure of which would

                    14    contravene an obligation of confidentiality to a third person or to a Court.
                    15            d.    Information is not Confidential or Highly Confidential if it is disclosed in a
                    16
                          printed publication, is known to the public, was known to the recipient without obligation
                    17
                          of confidentiality before the producer disclosed it, or is or becomes known to the
                    18
                    19    recipient by means not constituting a breach of this Order. Information is likewise not

                    20    Confidential or Highly Confidential if a person lawfully obtained it independently of this

                    21    litigation.
                    22
                                  3.    Designation of information as Confidential or Highly Confidential:
                    23
                                  a.    A person’s designation of information as Confidential or Highly
                    24
                          Confidential means that the person believes in good faith, upon reasonable inquiry, that
                    25
                    26    the information qualifies as such.

                    27            b.    A person designates information in a document or thing as Confidential or
                    28    Highly Confidential by clearly and prominently marking it on its face as
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

                                                                        7
                         Case 3:20-cv-00040-MMD-CLB Document 12 Filed 03/30/20 Page 8 of 15



                     1    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” A producer may make documents or
                     2    things containing Confidential or Highly Confidential information available for inspection
                     3
                          and copying without marking them as confidential without forfeiting a claim of
                     4
                          confidentiality, so long as the producer causes copies of the documents or things to be
                     5
                     6    marked as Confidential or Highly Confidential before providing them to the recipient.

                     7            c.    A person designates information in deposition testimony as Confidential or

                     8    Highly Confidential by stating on the record at the deposition that the information is
                     9
                          Confidential or Highly Confidential or by advising the opposing party and the
                    10
                          stenographer and videographer in writing, within fourteen days after receipt of the
                    11
                          deposition transcript, that the information is Confidential or Highly Confidential.
                    12
                    13            d.    A person’s failure to designate a document, thing, or testimony as

                    14    Confidential or Highly Confidential does not constitute forfeiture of a claim of
                    15    confidentiality as to any other document, thing, or testimony.
                    16
                                  e.    A person who has designated information as Confidential or Highly
                    17
                          Confidential may withdraw the designation by written notification to all parties in the
                    18
                    19    case.

                    20            f.    If a party disputes a producer’s designation of information as Confidential

                    21    or Highly Confidential, the party shall notify the producer in writing of the basis for the
                    22
                          dispute, identifying the specific document[s] or thing[s] as to which the designation is
                    23
                          disputed and proposing a new designation for such materials. The party and the
                    24
                          producer shall then meet and confer to attempt to resolve the dispute without
                    25
                    26    involvement of the Court. If they cannot resolve the dispute, the proposed new

                    27    designation shall be applied fourteen (14) days after notice of the dispute unless within
                    28    that fourteen-day period the producer files a motion with the Court to maintain the
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

                                                                        8
                         Case 3:20-cv-00040-MMD-CLB Document 12 Filed 03/30/20 Page 9 of 15



                     1    producer’s designation. The producer bears the burden of proving that the information is
                     2    properly designated as Confidential or Highly Confidential. The information shall remain
                     3
                          subject to the producer’s Confidential or Highly Confidential designation until the Court
                     4
                          rules on the dispute. A party’s failure to contest a designation of information as
                     5
                     6    Confidential or Highly Confidential is not an admission that the information was properly

                     7    designated as such.

                     8           4.      Use and disclosure of Confidential [or Highly Confidential] information:
                     9
                                 a.      Confidential and Highly Confidential information may be used exclusively
                    10
                          for purposes of this litigation, subject to the restrictions of this order.
                    11
                                 b.      Absent written permission from the producer or further order by the Court,
                    12
                    13    the recipient may not disclose Confidential information to any person other than the

                    14    following: (i) a party’s outside counsel of record, including necessary paralegal,
                    15    secretarial and clerical personnel assisting such counsel; (ii) a party’s in-house counsel;
                    16
                          (iii) a party’s officers and employees directly involved in this case whose access to the
                    17
                          information is reasonably required to supervise, manage, or participate in this case; (iv)
                    18
                    19    a stenographer and videographer recording testimony concerning the information; (v)

                    20    subject to the provisions of paragraph 4(e) of this order, experts and consultants and

                    21    their staff whom a party employs for purposes of this litigation only, including electronic
                    22
                          discovery vendors; and (vi) the Court and personnel assisting the Court.
                    23
                                 c.      Absent written permission from the producer or further order by the Court,
                    24
                          the recipient may not disclose Highly Confidential information to any person other than
                    25
                    26    those identified in paragraph 4(b)( i), (iv), (v), and (vi). To be clear, Highly Confidential

                    27    information may not be disclosed to those identified in 4(b)(ii) or 4(b)(iii).
                    28           d.      A party may not disclose Confidential or Highly Confidential information to
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

                                                                          9
                         Case 3:20-cv-00040-MMD-CLB Document 12 Filed 03/30/20 Page 10 of 15



                     1    an expert or consultant pursuant to paragraph 4(b) or 4(c) of this order until after the
                     2    expert or consultant has signed an undertaking in the form of Appendix 1 to this Order.
                     3
                          The party obtaining the undertaking must serve it on all other parties within ten days
                     4
                          after its execution. At least ten days before the first disclosure of Confidential or Highly
                     5
                     6    Confidential information to an expert or consultant (or member of their staff), the party

                     7    proposing to make the disclosure must serve the producer with a written identification of

                     8    the expert or consultant and a copy of his or her curriculum vitae. If the producer has
                     9
                          good cause to object to the disclosure (which does not include challenging the
                    10
                          qualifications of the expert or consultant), it must serve the party proposing to make the
                    11
                          disclosure with a written objection within ten days after service of the identification.
                    12
                    13    Unless the parties resolve the dispute within ten days after service of the objection, the

                    14    producer must move the Court promptly for a ruling, and the Confidential or Highly
                    15    Confidential information may not be disclosed to the expert or consultant without the
                    16
                          Court’s approval.
                    17
                                 e.     Notwithstanding paragraph 4(a) and (b), a party may disclose Confidential
                    18
                    19    or Highly Confidential information to: (i) any employee or author of the producer; (ii) any

                    20    person, no longer affiliated with the producer, who authored the information in whole or

                    21    in part; and (iii) any person who received the information before this case was filed.
                    22
                                 f.     A party who wishes to disclose Confidential or Highly Confidential
                    23
                          information to a person not authorized under paragraph 4(b) or 4(c) must first make a
                    24
                          reasonable attempt to obtain the producer’s permission. If the party is unable to obtain
                    25
                    26    permission, it may move the Court to obtain permission.

                    27           g.     If a recipient of Confidential or Highly Confidential information receives
                    28    compulsory process (e.g., subpoena) commanding production of documents, ESI, or
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

                                                                       10
                         Case 3:20-cv-00040-MMD-CLB Document 12 Filed 03/30/20 Page 11 of 15



                     1    things containing a producer’s Confidential or Highly Confidential information, the
                     2    recipient must promptly notify the producer, in addition to following the other provisions
                     3
                          of this section.
                     4
                                 5.      Inadvertent Disclosure: Inadvertent disclosures of material protected by
                     5
                     6    the attorney-client privilege or the work product doctrine shall be handled in accordance

                     7    with Federal Rule of Evidence 502.
                     8           6.      Filing with the Court:
                     9
                                 a.      This protective order does not, by itself, authorize the filing of any
                    10
                          document under seal. No document may be filed under seal without prior leave of court.
                    11
                          A party wishing to file under seal a document containing Confidential or Highly
                    12
                    13    Confidential information must move the Court, consistent with LRIA 10-5 and prior to the

                    14    due date for the document, for permission to file the document under seal.
                    15    Notwithstanding any agreement among the Parties, the party seeking to file a paper
                    16
                          under seal has the burden of overcoming the presumption in favor of public access to
                    17
                          papers filed in Court. If a party obtains permission to file a document under seal, it must
                    18
                    19    also (unless excused by the Court) file a public-record version that excludes any

                    20    Confidential or Highly Confidential information.
                    21           b.      If a party wishes to file in the public record a document that another
                    22
                          producer has designated as Confidential or Highly Confidential, the party must advise
                    23
                          the producer of the document no later than five business days before the document is
                    24
                          due to be filed, so that the producer may move the Court to require the document to be
                    25
                    26    filed under seal.

                    27           7.      Document Disposal: Upon the conclusion of this case, each party must
                    28
                          return to the producer all documents and copies of documents containing the producer’s
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

                                                                        11
                         Case 3:20-cv-00040-MMD-CLB Document 12 Filed 03/30/20 Page 12 of 15



                     1    Confidential [or Highly Confidential] information, and must destroy all notes,
                     2    memoranda, or other materials derived from or in any way revealing confidential or
                     3
                          highly confidential information.
                     4
                                 Alternatively, if the producer agrees, or if return is not feasible (e.g., for certain
                     5
                     6    ESI), the party may destroy all documents and copies of documents containing the

                     7    producer’s Confidential or Highly Confidential information and provide certification of

                     8    such destruction. The party returning and/or destroying the producer’s Confidential and
                     9
                          Highly Confidential information must promptly certify in writing its compliance with the
                    10
                          requirements of this paragraph. Notwithstanding the requirements of this paragraph, a
                    11
                          party and its counsel may retain one complete set of all documents filed with the Court,
                    12
                    13    remaining subject to all requirements of this order.

                    14           8.     Originals: A legible photocopy of a document may be used as the
                    15    “original” for all purposes in this action. The actual “original,” in whatever form the
                    16
                          producing party has it, must be made available to any other party within ten days after a
                    17
                          written request.
                    18
                    19           9.     Survival of obligations: This order’s obligations regarding Confidential and

                    20    Highly Confidential information survive the conclusion of this case.

                    21           10.    The terms of this Order do not preclude, limit, restrict or otherwise apply to
                    22
                          the use of documents at trial.
                    23
                          …
                    24
                          …
                    25
                    26    …

                    27    …
                    28    …
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

                                                                        12
                         Case 3:20-cv-00040-MMD-CLB Document 12 Filed 03/30/20 Page 13 of 15



                     1           11.    Any witness or other person, firm or entity for which discovery is sought
                     2    may be informed of and may obtain the protection of this Order by written advice to the
                     3
                          parties respective counsel or by oral advice at the time of any deposition or similar
                     4
                          proceeding.
                     5
                     6     IT IS SO ORDERED.

                     7           Dated this 31st        March
                                            ___ day of ________, 2020.

                     8
                                                             ___________________________________
                     9
                                                             UNITED STATES MAGISTRATE JUDGE
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

                                                                      13
                         Case 3:20-cv-00040-MMD-CLB Document 12 Filed 03/30/20 Page 14 of 15



                     1
                     2
                     3
                     4
                     5
                     6
                     7                                 UNITED STATES DISTRICT COURT

                     8                                     DISTRICT OF NEVADA

                     9
                           ALTERNATIVE PETROLEUM
                    10
                           TECHNOLOGIES HOLDINGS CORP.
                    11     and ALTERNATIVE PETROLEUM
                           TECHNOLOGIES, INC.
                    12                                                   Case No. 3:20-cv-00040-MMD-CLB
                                         Plaintiffs,
                    13
                    14            v.

                    15     PATRICK GRIMES
                    16                Defendant.
                    17     ______________________________/

                    18                                 UNDERTAKING OF [insert name]

                    19
                                 I, [insert person's name], state the following under penalties of perjury as
                    20
                    21    provided by I have been retained by [insert party's name] as an expert or consultant in

                    22    connection with this case. I will be receiving Confidential [and Highly Confidential]
                    23    information that is covered by the Court's protective order dated [filI in date]. I have read
                    24
                          the Court's protective order and understand that the Confidential [and Highly
                    25
                          Confidential] information is provided pursuant to the terms and conditions in that order.
                    26
                    27           I agree to be bound by the Court's protective order. I agree to use the

                    28    Confidential [and Highly Confidential] information solely for purposes of this case. I
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

                                                                       14
                         Case 3:20-cv-00040-MMD-CLB Document 12 Filed 03/30/20 Page 15 of 15



                     1    understand that neither the Confidential [and Highly Confidential] information nor any
                     2    notes concerning that information may be disclosed to anyone that is not bound by the
                     3
                          Court's protective order. I agree to return the Confidential [and Highly Confidential]
                     4
                          information and any notes concerning that information to the attorney for [insert name of
                     5
                     6    retaining party] or to destroy the information and any notes at that attorney's request.

                     7           I submit to the jurisdiction of the Court that issued the protective order for

                     8    purposes of enforcing that order. I give up any objections I might have to that Court's
                     9
                          jurisdiction over me or to the propriety of venue in that Court.
                    10
                    11
                                                                     __________________________
                    12                                                      (signature)
                    13
                          Subscribed and sworn to
                    14    before me this day
                    15    __________of ___, 20___
                          by ___________________.
                    16
                    17
                          _________________________.
                    18    Notary Public

                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

                                                                       15
